— Proceeding, brought pursuant to CPLR article 78, transferred to this court by order of Supreme Court, New York County (Leonard Cohen, J.), entered October 27, 1988, to review a determination of respondents Benjamin Ward, as Police Commissioner of the City of New York, et al., dated April 4, 1988, suspending petitioner Police Officer Samuel Cosentino from the Police Department of the City of New York for 33 days and placing him on suspension for one year, is unanimously dismissed and the determination is confirmed, without costs.
Respondents’ determination, finding petitioner guilty of the charges and specifications lodged against him for assaulting a former girlfriend, was supported by substantial evidence. (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176.) We reject petitioner’s argument that respondents’ witnesses’ testimony was incredible, where that testimony was supported by the medical evidence to the effect that the girlfriend could not have sustained her injuries if petitioner had only sought to defend himself. In any event respondents’ *363determinations of credibility generally are not reviewable by us (Matter of Berenhaus v Ward, 70 NY2d 436, 443) and petitioner has presented no argument warranting exception. Thus, the determination must be confirmed. (Supra.) Concur— Sullivan, J. P., Carro, Milonas, Ellerin and Wallach, JJ.